Order entered February 26, 2020




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01589-CV

                   IN THE INTEREST OF E.W.M., A CHILD

                On Appeal from the 219th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 219-53699-2018

                                         ORDER

      Before the Court is appellant’s February 23, 2020 first motion for extension

of time to file his brief. We GRANT the motion and ORDER the brief be filed

no later than March 27, 2020.

      We note appellant’s motion does not include the required certificate of

conference. See TEX. R. APP. P. 10.1(a)(5). We caution appellant that all further

motions shall include the certificate.

                                              /s/   ERIN A. NOWELL
                                                    JUSTICE